Motion Granted; Appeal Dismissed and Memorandum Opinion filed October
15, 2015.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-14-01007-CV


             THOMAS BEETS AND LESLIE BEETS, Appellant

                                        V.

  NATIONAL COLLEGIATE STUDENT LOAN TRUST 2005-2, Appellee

                   On Appeal from the 344th District Court
                         Chambers County, Texas
                      Trial Court Cause No. CV28146


                 MEMORANDUM OPINION

      This is an appeal from a judgment signed September 26, 2014. On October
7, 2015, appellants filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1.
The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                 PER CURIAM

Panel consists of Justices Boyce, Busby, and Brown.